Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered. Claims 1, 2, 11, 12, 13, 22-24, 26 have been amended. Claims 34-35 have been added new. It is noted that the status of claim 23 is ‘Previously Presented’ but the claim has been amended. 
Applicants’ arguments have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. Arguments, which are directed to withdrawn rejections, are thus rendered moot. The arguments in regards to the reiterated rejections/ references from the previous office action are addressed below. Applicants’ amendments and further consideration necessitated the new and modified rejections presented in this action. The action is made non-final. It is noted that Applicants’ previously elected glycly-H-1152 (ROCK inhibitor), XAV939 (tankyrase inhibitor), and breast cancer for examination in the response dated 1/30/2019. Claims 1-4, 8,10-15, 19, 21-31, 34, 35 are pending and are being examined based on the merits herein.

Response to Applicants’ Arguments
	(I) 112(1) rejection:
	Applicants’ argue that with the claims as amended, a person of ordinary skill in the art would be fully able to practice the presently claimed invention without undue experimentation. The claims of the present application are amended to recite a breast tumor, a non-small cell lung tumor, or a glioma; the presently claimed invention is now directed to ROCK inhibitors that are capable of inhibiting both TEAD/YAP transcription and selectively inhibiting proliferation of p53 DNA contact mutant expressing cells without growth inhibitory effects on other tumor cells. The present application demonstrates the specificity of multiple ROCK inhibitors, which are capable of inhibiting both TEAD/YAP transcription and proliferation of multiple cancer cell types having various p53 DNA contact mutations, including cell types having a p53 DNA contact mutation at an amino acid residue corresponding to position S241, R248, R273, or R280 of SEQ ID NO:2. In view of the foregoing, a person of ordinary skill in the art would be fully able to carry out the presently claimed invention without undue experimentation.

	In response, as stated below in the rejection, the scope is very broad in regards to the ROCK inhibitors to be used in the method. According to the instant specification, 
           
    PNG
    media_image1.png
    145
    517
    media_image1.png
    Greyscale

Applicants’ list few representative small molecules for ROCK inhibitors. However, the instant claims includes several agents, e.g. nucleic acids, peptides, antibodies, small molecules etc. that is capable of inhibiting both TEAD/YAP transcription in the tumor, which are known and yet to be discovered. The number of ROCK inhibitor agents that can be used (known and yet to be discovered is very large. It is not predictable from the structure of the compounds and the functionality that every single ROCK inhibitor is capable of inhibiting both TEAD/YAP transcription in the tumor claimed will be useful in treating every single tumor or cancer associated with the p53 
Applicants’ previously claimed using the fasudil agent for treating the tumors (see Claims set 5/3/2018, claim 4). This strongly teaches the unpredictability of the ROCK1 inhibitor agents that can treat specific types of breast cancer(s) and not every type. Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved”.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). As taught by Wei, (p 264, col. 1, para 3, last three lines), “Contrasting to these studies demonstrating beneficial effects of ROCK inhibition, several others have shown the detrimental effects of ROCK inhibition.
	It is noted that the instant application discloses that Fasudil (a ROCK inhibitor) had no effect on proliferation of either MDA-MB-231 or SK-BR-3 cells, which are representative tumor lines harboring a o53 DNA-contact or conformational mutation, respectively. This leads to the unpredictability that not all ROCK inhibitors have the specificity or activity necessary to carry out the invention over the whole scope. Considering the unpredictability of whether all the claimed agents would be useful in treating the diseases clamed, this would be an arduous and daunting task. Considering the fact that there are significant inter-individual variability in using a pharmacological modalities in human subjects, the nature of art is unpredictable, and the breadth of the 
	(II) 103 rejection: Pan, Weber and Walerych:
	It is noted that the arguments to the previously used references is addressed here. Applicants’ argue that a person of ordinary skill in the art would not have combined Pan with Weber and Walerych to arrive at the presently claimed invention. As to Pan, Applicants’ argue that Pan makes no reference of ROCK. Pan has been cited to teach the effects of H-1152 in breast cancer. It is noted that Rock1 inhibition of H-1152 is an inherent property of the agent whether the property is taught or not by the prior art. In addition, the prior art do not have to disclose the underlying pharmacological mechanism that H-1152 elicits its effects through inhibition of ROCK. The fact that the applicant may have discovered a new pharmacological mechanism or a different method is not considered patentably distinctive over the prior art which are directed to the same therapeutic application (here the use of H-1152 for breast tumor). Hence, Pan do not teach away from the presently claimed invention. Further it is noted that Weber(prior art) explicitly teach H-1152 as a ROCK inhibitor. 
	As to Weber, the reference disclose H-1152, glycly-H-1152 and Y-27632 as ROCK inhibitors. As to Applicants’ arguments Walerych do not teach away from the claimed invention and Walerych fails to appreciate any distinction of how these different types of mutants may respond to treatment with a ROCK inhibitor, Walerych has been cited to teach the p53 mutants (both DNA and conformational mutants) associated with tumor(s). As stated above the prior art do not have to disclose the mechanism involved 
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8, 10-14, 19, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (i) p53 DNA-contact mutant identify a new class of hippo deregulated human tumors (ii) p53 Knock Down Phenocopies TEAD4 Inhibition and Blocks TEAD/YAP-Dependent Transcription and Proliferation In Vitro and In Vivo of p53 DNA-Contact Mutant- does not reasonably provide enablement for treating breast tumor or lung tumor or a glioma with all the ROCK inhibitors as claimed. The specification does not enable any person skilled in the 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use the full scope of the invention without undue experimentation" language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: "A lack of enablement for the full scope of a claim, however, is a legitimate rejection." The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int'l, Inc. v. BMWofN. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc.,
503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). 
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the breadth of the claims, 3) the predictability or lack thereof in the art, 4) the state of the prior art, 5) the presence or absence of working examples, 6) the amount of direction or guidance present, 7) the relative skill of those in the art and 8) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed 
(1)/(2) The nature of the invention & breadth of claims: 
The instant claim 1 is drawn to a method of therapeutically treating a breast tumor, lung tumor, or a glioma comprising a p53 DNA contact mutation in a subject, said method comprising: identifying a subject having a breast tumor, a non-small cell lung tumor, or a glioma comprising a p53 DNA contact mutation at an amino acid residue corresponding to position 5241, R248, R273, or R280 of SEQ ID NO:2 and administering to the subject a Rho-associated protein kinase ("ROCK") inhibitor, wherein the ROCK inhibitor is capable of inhibiting both TEAD/YAP transcription in the tumor and selectively inhibiting proliferation of p53 DNA contact mutant expressing cells without growth inhibitory effects on other tumor cells, to therapeutically treat the tumor in the subject.
The claims are broad with respect to ROCK inhibitors to be used in the method. 
As taught by the instant application, 
	
    PNG
    media_image1.png
    145
    517
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    232
    517
    media_image2.png
    Greyscale

 	Applicants’ list few representative small molecules for ROCK inhibitors. However, the instant claims includes several agents, e.g. nucleic acids, peptides, antibodies, small molecules etc. that is capable of inhibiting both TEAD/YAP transcription in the tumor, which are known and yet to be discovered. The scope is so large is regards to the agents to be used in the instant methods. In summary, the scope is large because of the number of ROCK inhibitor agents that can be used (known and yet to be discovered. 
Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved”.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(3)/(4) predictability in the art & the state of the prior art:
        Despite the advance training of those in the art, the art is highly unpredictable.  It is still not possible to predict the pharmacological activity or treatment efficacy of a compound based on the structure alone. It is also not possible to predict the efficacy of a given class of compounds for the treatment of a particular disease absent a mechanistic link between the pharmacological activity of the class of agents and the 
It is not predictable from the structure of the compounds and the functionality that every single ROCK inhibitor is capable of inhibiting both TEAD/YAP transcription in the tumor claimed will be useful in treating every single tumor or cancer associated with the p53 contact mutations, wherein the ROCK inhibitor is capable of inhibiting both TEAD/YAP transcription in the tumor and selectively inhibiting proliferation of p53 DNA contact mutant expressing cells without growth inhibitory effects on other tumor cells, to therapeutically treat the tumor in the subject as claimed.
Applicants’ previously claimed using the fasudil agent for treating the tumors (see Claims set 5/3/2018, claim 4). This strongly teaches the unpredictability of the ROCK1 inhibitor agents that can treat specific types of breast cancer(s) and not every type. 
 	Further, as to the unpredictability of using ROCK inhibitors in the treatment of cancer, Wei et al. (Arch Immunol. Ther. Exp 2016, 64, 259-278) teaches Y27632 decreased breast cancer cell invasion/ migration in vitro and metastasis in vivo in a 
Further taught in p 264, col. 1, para 3, bridging col. 2, “Contrasting to these studies demonstrating beneficial effects of ROCK inhibition, several others have shown the detrimental effects of ROCK inhibition. Y-27632 treatment activated dormant MCF-7 breast cancer cells through the disintegration of cell junctions coupled with the loss of E-cadherin and b-catenin from the cell membrane leading to increased migration and invasion in both two-dimensional and three-dimensional substrates (Yang and Kim 2014). Y27632 also increased the invasion of SW620 colon cancer cells in three-dimensional collagen matrix, but not in two dimensional matrix (Vishnubhotla et al. 2012). In addition, treatment with Y-27632 in SW480 colon cancer cells also increased migration associated with dramatically altered focal adhesions (Adachi et al. 2011). Moreover, inhibition of ROCK2 through binding to coronin1A/B via its PH domain was required for neuregulin 1 stimulated scattering of MCF-7 cells (Rana and Worthylake 2012). Together, these studies reveal that the contribution of Rho/ROCK signaling to cancer cell migration varies depending on the cell line tested and on the surrounding 
Wei teaches that conversely, ROCK inhibition was also found to increase cell proliferation in other studies. In colon cancer (Nakashima et al. 2010) and pancreatic cancer cells (Nakashima et al. 2011), treatment with Y-27632 induced cell proliferation. These studies suggest that ROCK negatively regulates EGF-induced cell proliferation (See p 265, last para).
Wei also discusses ROCK inhibitors in reference to tumor cells (p 265, col. 1). Further taught in p 266, col. 2, and in page 267, col. 1, Wei teaches that the most commonly used chemical inhibitors of ROCK are fasudil and Y27632; fasudil is the only ROCK inhibitor used in humans for systemic applications; H-1152P is another analog of fasudil, more potent than fasudil (See p 267, col. 1, last para to p 267, lines 3-6). 
Wei reference in page 268 lists some novel ROCK inhibitors and potential therapeutic implications. In Table 4 is listed ROCK inhibitors and potential therapeutic implications 
In page 271, col.1, it is taught that “Despite the significant promise achieved from experimental studies of merging ROCK inhibition into therapeutic strategies, there is only one reported clinical trial using ROCK inhibitors in cancer treatment: AT13148 in phase 1 clinical trial initiated in 2012 for the treatment of advanced solid tumors”. (see lines 17-20). Also taught is the challenges involved in using ROCK inhibitors (p 272).  
Thus it is clear from Wei’s review that the use of ROCK inhibitors depend on cancer and tumor types and the effects may be opposite because of its binding to two different ROCK proteins. Only one ROCK inhibitor has been studied in clinical trial for cancer treatment. There are several challenges and limitations involved in using different types of ROCK inhibitors in cancer and/or tumor therapy. 
Zhang (applicants’ cited IDS: Nature Comm. 2013), teaches that the tumor-associated mutant p53 drive the Warburg effect (abstract). Also discussed in the reference is the effects of ROCK inhibitor Y27632 in regards to Warburg effects via RhoA/ROCK in vitro and in vivo (see p 7, col.1, last para, page 9, col. 1, para 2). 
	(5)/(6) Amount of guidance/working examples: 
It has been established that, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970). 
The specification and prior art provides guidance in defining what ROCK inhibitors and its therapeutic uses. In addition, the specification provides guidance to the 
As to the use of nucleic acids, peptides, antibodies, as ROCK inhibitors in the method, Applicants’ have not provided any structure to function description or a representative number of peptides, nucleic acids or antibodies. In fact, there is not even a single example of such species. Applicants  have not provided sufficient relevant identifying characteristics such as complete or partial structure of the agents that can be used in the method. The disclosure does not provide any partial or complete structure of a conserved domain necessary for said activity, and fails to provide a representative number of example inhibitory peptides or antibodies or nucleic acids within the genus claimed”. Further as to small molecules only a very limited examples have been listed Y-27632, Glycyl-H-1152, Thiazovivin, GSK429286, CAY10622, AS 1892802, SR3677 and data provided for fasudil, Glycyl-H-1152, Y-27632 and H-1152. 
The ROCK inhibitors to be used in the method include any available agent and the ones that will be discovered in future (for which no enablement is provided). The disclosure does not provide any guidance towards the dosage regimen required to facilitate the treatment of all the claimed tumor or cancer diseases, with a wide variety of antibodies, peptides, nucleic acids that function as Rock inhibitor capable of inhibiting 
In addition, Applicants’ have claimed that the inhibitor selectively inhibits proliferation of p53 DNA contact mutant expressing cells without growth inhibitory effects on other tumor cells. Applicants’ have not provided any data or working examples that indicates that the growth on any other tumor cell was not inhibited. A skilled artisan would not be able to predict that administration of the ROCK inhibitor as claimed  selectively inhibits the proliferation of p53 DNA contact mutant expressing cells without growth inhibitory effects on other tumor cells from the data shown. 
(7) The relative skill of those in the art: 
The relative skill in the art is fairly high, with the typical practitioner having a medical degree and/or an advanced degree in the biochemical, chemistry or pharmaceutical-related arts.
(8) The quantity of experimentation needed: 
In order to enable the instantly claimed method commensurate with the entire scope, a large quantity of experimentation would be necessary. With Applicants’ guidance and data provided in the specification and what is known in the prior art the person of ordinary skill in the art would have to conduct experiments testing a representative examples of small molecules, antibodies, peptides and nucleic acids that 
It is noted that the instant application discloses that Fasudil (a ROCK inhibitor) had no effect on proliferation of either MDA-MB-231 or SK-BR-3 cells, which are representative tumor lines harboring a o53 DNA-contact or conformational mutation, respectively. This leads to the unpredictability that not all ROCK inhibitors have the specificity or activity necessary to carry out the invention over the whole scope. Considering the unpredictability of whether all the claimed agents would be useful in treating the diseases clamed, this would be an arduous and daunting task. Considering the above-mentioned factors and the fact that there are significant inter-individual variability in using a pharmacological modalities in human subjects, the nature of art is unpredictable, and the breadth of the claims; one of ordinary skill in the art would be burdened with undue "experimentation study" to determine which compounds would be useful in treating the disorder(s) claimed. The teachings of the specification are not adequate guidance, but are merely an invitation to the artisan to use the current invention as a starting point for further experimentation. Therefore, it would require .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8,10-15, 19, 21-31, 34, 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicants’ in the response/arguments dated 12/16/2020 state that no new matter has been added. 

    PNG
    media_image3.png
    161
    663
    media_image3.png
    Greyscale

As to the limitation of ‘without growth inhibitory effects on other tumor cells’, it is noted that the instant specification in [00108] and [00109] teach:

    PNG
    media_image4.png
    108
    615
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    161
    618
    media_image5.png
    Greyscale

As per Fig. 4B, the other tumor cells analzyed are p53 conformation mutant cells, SK-BR-3, SK-MEL-2, SK-LMS-1. 

Applicants’ have support for the tumor cells analyzed with Y-27632 in Fig. 4B in regards to growth inhibitory effects but do not have support for the effects of the ROCK inhibitor agents as in the claims showing that administration of such agents resulted in without growth inhibitory effects on all other tumor cells. In other words, the other tumor cells is not limited to SK-BR-3, SK-MEL-2, SK-LMS-1 but other tumor cells as well. The limitation of ‘without growth inhibitory effects on other tumor cells’ is a new matter and do not have support in the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 12-15, 19, 23-31, 34, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Applicants’ cited IDS: Nature Communications, 2013) in view of Pan (WO 2009/065232) and Weber (WO 2011/031308) and further in view of Walerych et al. (Carcinogenesis, 33, 11, 2007-2017, 2012). 
The instant claims 1, 12 are drawn to a method of therapeutically treating a breast tumor, lung tumor, or a glioma comprising a p53 DNA contact mutation in a subject, said method comprising: identifying a subject having a breast tumor, a non-small cell lung tumor, or a glioma comprising a p53 DNA contact mutation at an amino acid residue corresponding to position 5241, R248, R273, or R280 of SEQ ID NO:2 and administering to the subject a Rho-associated protein kinase ("ROCK") inhibitor, 
Zhang discloses that mut p53 promotes tumorigenesis via the Warburg effect.
		
    PNG
    media_image6.png
    270
    193
    media_image6.png
    Greyscale

As above, the Warburg effect is mediated by RhoA/ROCK and inhibition of RhoA/ROCK and GLUT1 signaling tumorigenesis is inhibited. The reference has demonstrated the effects of the ROCK inhibitor, Y27632 in Fig. 10. The reference in page 7, col. 2 teaches that Y27632, a widely used inhibitor for ROCK1/2, was employed to block ROCK1/2 activities in cells. Y27632 clearly reduced ROCK activities represented by the reduced phosphorylation of MYPT1 at Thr696 and MLC2 at Ser19 as measured by enzyme immunoassays and western blotting assays (Supplementary Fig. S5e,f). Furthermore, Y27632 largely abolished the promoting effect of mutp53 on ROCK activities in cells (Supplementary Fig. S5e,f). Notably, Y27632 greatly reduced the translocation of GLUT1 to the PM (Fig. 6b,c), and the Warburg effect in H1299 cells (Fig. 6d). Consistent results were observed in p53R172H/R172H MEF cells (Figs. 
The reference further disclose that treating mice with Y27632 (intraperitoneal (i.p.) injection) clearly reduced the GLUT1 translocation to the plasma membrane (PM) (Fig. 6i) and glucose uptake (Fig. 6j) in different tissues and serum lactate levels (Fig. 6k). Importantly, Y27632 largely abolished mutp53’s effects on ROCK activation (Supplementary Fig. S9), GLUT1 translocation (Fig. 6i), glucose uptake (Fig. 6j) and serum lactate levels (Fig. 6k). These results clearly show that the activated RhoA/ROCK signaling mediates the promoting effect of mutp53 on GLUT1 translocation and the Warburg effect in vivo. The reference teaches that Y27632 largely abolished the stimulating effect of R172H mutp53 on mouse serum lactate production (Fig. 6k). 
In summary, Y27632, largely abolishes the stimulating effect of mutp53 on the GLUT1 translocation to the PM and the Warburg effect in cells. The reference teaches that Y27632 can abolish the effect of both p53 contact mutants (R273H and R248Q) and p53 conformational mutants (R172H and R175H).  
Zhang does not teach the elected species Glycyl-H-1152 in the method. 
Pan teaches H-1152 (PLK4 antagonist) (See compound 7, claim 31) in a method of treating a breast cancer patient, with a therapeutically effective amount of the agent (claims 32, 30). Pan teaches a method of identifying a cancer patient candidate for anti-
	Weber teaches Y-27632 dihydrochloride, H-1152 and glycyl-H-1152 target ROCK 1 (see Table 6). The structures of H-1152 and Glycyl-H-1152 (below) clearly show that glycyl-H-1152 is an analog of H-1152.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The prior art do not explicitly teach identifying a subject with tumor associated with p53 contact mutation.
Walerych teaches that the most commonly changed residues in breast cancer—R248Q and R273H—affect contact between p53 and DNA and hence have been dubbed ‘contact mutants’ (See p 2008, col. 2, last para, lines 8-10). Also taught in Fig.1 is that MDA-MB-231 cell line, bearing R280K p53 is used widely as a model for invasive breast cancer. See also Table 1, for the oncogenic properties of most frequent TP53 missense mutations in breast cancer, for R273H and R248Q. Walerych teaches that specific mutants have to be taken into account for research on breast tumor progression and its clinical application and further teaches that application of DNA sequencing to biological samples along with the analysis of p53 expression analysis. 
From the teachings of Walerych, one of ordinary skill in the art would have found it obvious that R248Q and R273H are p53 contact mutants, MDA-MB-231 cell line is . 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for following reasons.
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). MPEP 2106.01 discusses “Subject Matter Eligibility Analysis of Process Claims Involving Laws of Nature”. The key inquiry based on MPEP 2106.01, is “Does the claim include additional elements/steps or a combination of elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself? (Is it more than a law of nature plus the general instruction to simply “apply it”?).
In the instant case, based upon an analysis with respect to the claim as a whole, claims 23-31 are determined to be directed to a judicial exception without significantly more. The rationale for this determination is explained below- in view' of controlling legal precedent set forth in 2014 interim Guidance on Patent Subject Matter Eligibility (79 FR 
Claims 23-27 are directed to:

    PNG
    media_image8.png
    330
    658
    media_image8.png
    Greyscale

Claim 23 is directed to a method for identifying whether a subject is candidate for treatment with a ROCK inhibitor as claimed from samples of breast tumor, non-small cell lung tumor or a glioma in a subject. 
(I) The claimed invention is directed to a process, which is a statuary category (Step 1 – Yes).
(II) Next Step 2, is the two-part analysis from Alice Corp. (also called the Mayo test) to determine whether the claim is directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions). (In Alice Corp. v. CLSBank hit 7, 134 S. Ct. 2347, 2354 (2014) the Supreme Court sets forth a two-step test for determining patent eligibility. First, determine if the claims encompass a judicial exception (a natural phenomenon/law of nature/abstract idea). If so, then ask whether 
The instant claims 23-27 encompass the relationship between the p53 DNA contact mutation in the sample at specific amino acid residue positions, S241, R248, R272 of SEQ ID No. 2 and the susceptibility to a targeted treatment with a ROCK inhibitor as claimed is considered to be a law of nature, which is a judicial exception (Step 2A/1: Yes). 
Next, prong two of Step 2A requires identifying whether there are additional elements recited in the claim beyond the judicial exception(s) and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “'Integration in to a practical application’'' requires an additional element or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial 
The method claimed do not recite any elements, or combinations of elements to ensure that the claim as a whole amounts to significantly more than the judicial exception because the claimed method comprises a single step of determining the p53 DNA contact mutations at specific amino acid residue positions. This step is simply for the purpose of determining whether the correlation exist. The wherein clause simply informs the relevant audience, probably a doctor, that the patient may be susceptible to a ROCK inhibitor as claimed when there are such mutations present . The claimed method simply informs a relevant audience about certain law of nature; any additional step consist of well understood, routine, conventional activity already engaged by the scientific community (See Zhang et al. (Nature Communications, 2013) and Weber (WO 2011/031308) for the teachings of the ROCK inhibitors and the effects on p53 contact mutations); and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately (Step 2B: No).
Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are held to claim something not significantly different from a judicial exception, and is/are therefore rejected as ineligible subject matter under 35 U.S.C. 101.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627